Name: 2007/873/EC: Commission Decision of 18 December 2007 approving the national programme for the control of salmonella in breeding flocks of Gallus gallus submitted by Bulgaria (notified under document number C(2007) 6353)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  Europe;  agricultural policy;  agricultural activity;  means of agricultural production
 Date Published: 2007-12-28

 28.12.2007 EN Official Journal of the European Union L 344/45 COMMISSION DECISION of 18 December 2007 approving the national programme for the control of salmonella in breeding flocks of Gallus gallus submitted by Bulgaria (notified under document number C(2007) 6353) (Only the Bulgarian text is authentic) (2007/873/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 2160/2003 of the European Parliament and of the Council of 17 November 2003 on the control of salmonella and other specified food-borne zoonotic agents (1) and, in particular Article 6(2) thereof, Whereas: (1) The purpose of Regulation (EC) No 2160/2003 is to ensure that proper and effective measures are taken to detect and control salmonella and other zoonotic agents at all relevant stages of production, processing and distribution, particularly at the level of primary production, in order to reduce their prevalence and the risk they pose to public health. (2) A Community target was established for the reduction of the prevalence of all salmonella serotypes with public health significance in breeding flocks of Gallus gallus at the level of primary production by Commission Regulation (EC) No 1003/2005 of 30 June 2005 implementing Regulation (EC) No 2160/2003 of the European Parliament and of the Council as regards a Community target for the reduction of the prevalence of certain salmonella serotypes in breeding flocks of Gallus gallus and amending Regulation (EC) No 2160/2003 (2). (3) In order to achieve the Community target Member States are to establish national programmes for the control of salmonella in breeding flocks of Gallus gallus and submit them to the Commission in accordance with Regulation (EC) No 2160/2003. (4) Bulgaria has submitted its national programme for the control of salmonella in breeding flocks of Gallus gallus. (5) The programme submitted by Bulgaria was found to comply with relevant Community veterinary legislation and in particular with Regulation (EC) No 2160/2003. (6) The national control programme submitted by Bulgaria should therefore be approved. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The national programme for the control of salmonella in breeding flocks of Gallus gallus submitted by Bulgaria is approved. Article 2 This Decision shall apply from 1 February 2008. Article 3 This Decision is addressed to Bulgaria. Done at Brussels, 18 December 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 325, 12.12.2003, p. 1. Regulation as amended by Commission Regulation (EC) No 1237/2007 (OJ L 280, 24.10.2007, p. 5). (2) OJ L 170, 1.7.2005, p. 12. Regulation as amended by Regulation (EC) No 1168/2006 (OJ L 211, 1.8.2006, p. 4).